Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 16/584800 filed on September 26, 2019. Claims 1-20 are presented for examination and are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16177285 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would conclude, after a cursory examination of both claim sets, that these are obvious variants of each other.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to non-transitory storage medium. In particular, regarding the claimed machine-readable storage medium, the specification discloses: 
“a machine-readable medium can comprise executable instructions stored thereon that, in response to execution, can cause a system comprising a processor to perform operations, comprising determining a first mapped region, designating a first mapped redundant array of independent regions comprising the first mapped region, and initiating an occurrence of a data operation according to the first mapped redundant array of independent regions., as disclosed herein” [¶0065].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “The method of claim 15…”; however claim 15 is a system claim and not a method claim. Claim 18 should depend from claim 17. 
Claim 20 recites “The machine-readable storage medium of claim 18…”; claim 18 wrongly depends from claim 15 and claim 18 cannot be reasonably interpreted to be ‘machine-readable storage medium’. Claim 20 should depend from claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-4, 7, 8, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baptist (US 2016/0328295).
Regarding claim 1, Baptist teaches a system, comprising:
a processor [managing unit 18; FIG. 1 and ¶0022-24]; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining a first mapped region comprising first storage sites of a real storage system [where DS units 1-4 are deployed at site 1 and DS units 5-7 are deployed at site 2 (FIG. 9 and ¶0042); wherein a table may be utilized by a processing module of a DS managing unit to assign DS units to the pillars of a vault to favorably impact the minimization of unavailable data objects based in part on configuration information (¶0047)] based on a selection criterion [ADS managing unit may determine DS unit pillar assignments to affect system reliability based on one or more of the number of sites, the number of DS units, operational parameters ( e.g., pillar width, read threshold), and/or the information dispersal algorithm information ( e.g., slice encoding method); ¶0045];
allocating storage space of the real storage system as a first mapped redundant array of independent regions [the DSN address range field 114 may indicate a DSN address range ( e.g., slice name range) to DS unit assignment (i.e. the address ranges represent the memory space allocated); ¶0048], wherein the first mapped redundant array of independent regions comprises the first storage sites of the first mapped region [as illustrated (on FIG. 10), the processing module assigns sixteen DS units, and operational parameters with a pillar width of 8 and a read threshold of 5 (i.e. the sixteen DS units across the 4 sites/regions assigned to vault A and with pillar width of 8 form a redundant array of independent regions); FIG. 10 and ¶0049]; and
facilitating a data operation corresponding to a data storage location according to the first mapped redundant array of independent regions, wherein the data storage location is comprised in the real storage system [a read threshold number (R)of encoded data slices to indicate a number of encoded data slices per set to be read from storage for decoding of the data segment (i.e. during a read operation); and/or a write threshold number (W) to indicate a number of encoded data slices per set that must be accurately stored before the encoded data segment is deemed to have been properly stored (i.e. during a write operation); ¶0034].
Regarding claim 2, Baptist teaches the system of claim 1, wherein a first storage site of the first storage sites of the first mapped region is comprised in a first real region, and wherein a second storage site of the first storage sites of the first mapped region is comprised in a second real region [as illustrated (on FIG. 10), the processing module assigns pillar 0-A to DS unit 1, pillar 1-A to DS unit 3, 2-A to DS unit 5, pillar 3-A to DS unit 7, pillar 4-A to DS unit 9, pillar 5-A to DS unit 11, 6-A to DS unit 13, pillar 7-A to DS unit 15; on sties 1-4 of DSN memory 22 on FIG. 9].
According to the disclosure of the instant application a region can be termed a 'real region' that can be distinguished from a 'mapped region' that can comprise sites from 
Baptist explicitly discloses that the DSN memory 22 includes a plurality of storage units 36 that may be located at geographically different sites (e.g., one in Chicago, one in Milwaukee, etc.), at a common site, or a combination thereof. For example, if the DSN memory 22 includes eight storage units 36, each storage unit is located at a different site (i.e. the sets of DS units on each site form a ‘real region’). As another example, if the DSN memory 22 includes eight storage units 36, all eight storage units are located at the same site (i.e. all storage units belong to a single ‘real region’). As yet another example, if the DSN memory 22 includes eight storage units 36, a first pair of storage units are at a first common site (i.e. real region 1), a second pair of storage units are at a second common site (i.e. real region 2), a third pair of storage units are at a third common site (i.e. real region 3), and a fourth pair of storage units are at a fourth common site (i.e. real region 4) [¶0023]. Hence, Baptist clearly teaches forming pillars (i.e. mapped region) from a plurality of DS units located on geographically different sites (i.e. real regions) as claimed.
Regarding claim 3, Baptist teaches the system of claim 1, wherein the first mapped redundant array of independent regions comprises a first real region comprising second storage sites of the real storage system [DS Units 5-16 from sties 2-4 of DSN memory 22 allocated to pillars 0-A to 7-A; FIG. 9].
4, Baptist teaches the system of claim 3, wherein the first mapped region and the first real region are geographically distinct regions [Internet storage systems can replicate data in different geographic locations to try and prevent data loss in the event of a catastrophic loss to the primary storage location (¶0010); wherein the DSN memory 22 includes a plurality of storage units 36 that may be located at geographically different sites (e.g., one in Chicago, one in Milwaukee, etc.), at a common site, or a combination thereof (¶0023)].
Regarding claim 7, Baptist teaches the system of claim 1, wherein the facilitating a data operation comprises accessing data stored according to the first mapped redundant array of independent regions [a read threshold number (R)of encoded data slices to indicate a number of encoded data slices per set to be read from storage for decoding of the data segment (i.e. during a read operation); and/or a write threshold number (W) to indicate a number of encoded data slices per set that must be accurately stored before the encoded data segment is deemed to have been properly stored (i.e. during a write operation; ¶0034); wherein instance, DS units 1-16 comprise the DS unit storage set and may support a vault with a pillar width of 16 and a read threshold of 10 (e.g., a 16/10 system) (¶0043)].
Regarding claim 8, Baptist teaches the system of claim 1, wherein the real storage system comprises a redundant array of independent regions [as illustrated (on FIG. 10), the processing module assigns pillar 0-A to DS unit 1, pillar 1-A to DS unit 3, 2-A to DS unit 5, pillar 3-A to DS unit 7, pillar 4-A to DS unit 9, pillar 5-A to DS unit 11, 6-A to DS unit 13, pillar 7-A to DS unit 15 when the configuration information includes four sites, sixteen DS units, and operational parameters with a pillar width of 8 and a read (i.e. the sixteen DS units across the 4 sites/regions assigned to vault A and with pillar width of 8 form a redundant array of independent regions); FIG. 10 and ¶0049].
Regarding claims 17 and 19; these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9-13, 15, 16, 18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baptist in view of Dhuse (US 9971649).
Regarding claim 5, Baptist explicitly teach all the claim limitations except for the system of claim 1, wherein the first mapped redundant array of independent regions comprises a second mapped region comprising second storage sites of the real storage system.
Dhuse, when addressing issues of dispersed storage units, teach wherein the first mapped redundant array of independent regions comprises a second mapped region comprising second storage sites of the real storage system [The DSN module 22 includes a plurality of DS unit pools 400-1 ... 400-N. Each DS unit pool includes one or more sites 402-1 ... 402-N. Each site includes one or more DS units 404-1-1 ... 404-1-N. Each DS unit may be associated with at least one pillar of N pillars associated with an information dispersal algorithm (IDA) (406-1 ... 406-N), where a data segment is dispersed storage error encoded using the IDA to produce one or more sets of encoded data slices, and where each set includes N encoded data slices and like encoded data slices ( e.g., slice 3 's) of two or more sets of encoded data slices are included in a common pillar ( e.g., pillar 406-3). Each site may not include every pillar and a given pillar may be implemented at more than one site…c11 L20-55].
Particularly Dhuse discloses that more than one pillar may (i.e. two, three, etc.) may be allocated to store data. Wherein each pillar may be implemented across multiple sites [FIG. 10C]. Therefore, Dhuse teaches a combination of two or more pillars wherein each pillar comprises multiple sites (i.e. wherein the first mapped redundant array of independent regions comprises a second mapped region comprising second storage sites of the real storage system).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to allocate multiple pillars for storing data as disclosed in Dhuse. The combination would have be obvious because a person of ordinary skill in the art would understand that having increase redundancy by adding more pillar increases the system reliability and the data availability. 
Regarding claim 6, Baptist/Dhuse teach the system of claim 5, wherein the first mapped region and the second mapped region are geographically distinct regions [Internet storage systems can replicate data in different geographic locations to try and prevent data loss in the event of a catastrophic loss to the primary storage location (¶0010); wherein the DSN memory 22 includes a plurality of storage units 36 that may be located at geographically different sites (e.g., one in Chicago, one in Milwaukee, etc.), at a common site, or a combination thereof (¶0023 on Baptist)].
Regarding claim 9, Baptist explicitly teach all the claim limitations except for the system of claim 8, wherein the redundant array of independent regions comprises two or more real regions and does not comprise any mapped regions.
Dhuse, when addressing issues of dispersed storage units, teach wherein the redundant array of independent regions comprises two or more real regions and does not comprise any mapped regions [The DSN module 22 includes a plurality of DS unit pools 400-1 ... 400-N. Each DS unit pool includes one or more sites 402-1 ... 402-N. Each site includes one or more DS units 404-1-1 ... 404-1-N. Each DS unit may be associated with at least one pillar of N pillars associated with an information dispersal algorithm (IDA) (406-1 ... 406-N), where a data segment is dispersed storage error encoded using the IDA to produce one or more sets of encoded data slices, and where each set includes N encoded data slices and like encoded data slices ( e.g., slice 3 's) of two or more sets of encoded data slices are included in a common pillar ( e.g., pillar 406-3). Each site may not include every pillar and a given pillar may be implemented at more than one site…c11 L20-55].
Particularly Dhuse discloses that a pillar is associated with one or more site; that each site may not include every pillar and that multiple pillars are allocated to store data objects. Therefore, a person of ordinary skill in the art would infer from Dhuse disclosure that two pillars (each pillar with multiple DS units), each associated with a single different site, can be allocated to store data (i.e. wherein the redundant array of independent regions comprises two or more real regions and does not comprise any mapped regions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to organized the storage system of Baptist using pillar associated with a single site as disclosed in Dhuse. The combination would have be obvious because a person of ordinary skill in the art would understand that storing data on a single site facilitates the storage/retrieval of this data. 
Regarding claim 10, Baptist teaches the system of claim 9, wherein a first storage capacity of the first mapped redundant array of independent regions is a different storage capacity than a second storage capacity of the redundant array of independent regions.
Dhuse, when addressing issues of dispersed storage units, teach the system of claim 9, wherein a first storage capacity of the first mapped redundant array of independent regions is a different storage capacity than a second storage capacity of the redundant array of independent regions [For example, each storage pool of a plurality of storage pools is associated with a location weight based on storage capacity. For instance, storage pools with more storage capacity are associated with higher location weights than others. The other information may include;j c9 L10-30].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use DS units with different storage capacities resulting on storage pools with different capacities. The combination would have be obvious because a person of ordinary skill in the art would understand that is 
Regarding claim 11, Baptist explicitly teach all the claim limitations except for the system of claim 1, wherein the real storage system comprises a second mapped redundant array of independent regions.
Dhuse, when addressing issues of dispersed storage units, teach wherein the real storage system comprises a second mapped redundant array of independent regions [The DSN module 22 includes a plurality of DS unit pools 400-1 ... 400-N. Each DS unit pool includes one or more sites 402-1 ... 402-N. Each site includes one or more DS units 404-1-1 ... 404-1-N. Each DS unit may be associated with at least one pillar of N pillars associated with an information dispersal algorithm (IDA) (406-1 ... 406-N), where a data segment is dispersed storage error encoded using the IDA to produce one or more sets of encoded data slices, and where each set includes N encoded data slices and like encoded data slices ( e.g., slice 3 's) of two or more sets of encoded data slices are included in a common pillar ( e.g., pillar 406-3). Each site may not include every pillar and a given pillar may be implemented at more than one site…c11 L20-55].
Particularly Dhuse discloses that more than one pillar may (i.e. two, three, etc.) may be allocated to store data. Wherein each pillar may be implemented across multiple sites [FIG. 10C]. Therefore, Dhuse teaches a combination of two or more pillars wherein each pillar comprises multiple sites (i.e. wherein the first mapped redundant array of independent regions comprises a second mapped region comprising second storage sites of the real storage system).

Regarding claim 12, Baptist explicitly teach all the claim limitations except for the system of claim 11, wherein a first storage capacity of the first mapped redundant array of independent regions is a different storage capacity than a second storage capacity of the second mapped redundant array of independent regions.
Dhuse, when addressing issues of dispersed storage units, teach wherein a first storage capacity of the first mapped redundant array of independent regions is a different storage capacity than a second storage capacity of the second mapped redundant array of independent regions [For example, each storage pool of a plurality of storage pools is associated with a location weight based on storage capacity. For instance, storage pools with more storage capacity are associated with higher location weights than others. The other information may include;j c9 L10-30].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use DS units with different storage capacities resulting on storage pools with different capacities. The combination would have be obvious because a person of ordinary skill in the art would understand that is more cost effective and flexible to use off the shelf components the different storage capacities.
13, Baptist explicitly teach all the claim limitations except for the system of claim 12, wherein the selection criterion is selected from a group of criteria comprising a network speed criterion, network bandwidth criterion, and a network latency criterion.
Dhuse, when addressing issues of dispersed storage units, teach wherein the selection criterion is selected from a group of criteria comprising a network speed criterion, network bandwidth criterion, and a network latency criterion [Having determined the DSN address, the DS client module 34 selects a plurality of resource levels (e.g., DS unit pool, site, DS unit, pillar, memory) associated with the DSN module 22. The determining may be based on one or more of the data name, the requesting entity ID, a predetermination, a lookup, a DSN performance indicator, and interpreting an error message; c12 L1-15].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a performance indicator (i.e. a network speed criterion, network bandwidth criterion, and a network latency criterion) when selecting the resources to allocate as disclosed in Dhuse. The combination would have be obvious because a person of ordinary skill in the art would understand to use the system performance (e.g. a network speed criterion, network bandwidth criterion, and a network latency criterion) as a selection metric as it affects data availability on storage systems.
Regarding claim 15, Baptist explicitly teach all the claim limitations except for the system of claim 1, wherein the allocating storage space of the real storage system as the first mapped redundant array of independent regions is constrained according to a selection rule. 
On the one hand, Baptist discloses that the DSN address range assignment information may include a mapping of DS units to portions of the DSN address range assigned to the vault in accordance with a DS unit assignment policy [¶0054].
On the other hand, Dhuse teaches wherein the allocating storage space of the real storage system as the first mapped redundant array of independent regions is constrained according to a selection rule [having determined the DSN address, the DS client module 34 selects a plurality of resource levels (e.g., DS unit pool, site, DS unit, pillar, memory) associated with the DSN module 22; wherein the determining may be based on one or more of the data name, the requesting entity ID, a predetermination, a lookup, a DSN performance indicator, and interpreting an error message, etc. [c12 L1-15].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use policy or selection rule when selecting the resources to allocate as disclosed in Dhuse. The combination would have be obvious because a person of ordinary skill in the art would understand to use the system performance and other system characteristics as a selection rule/policy as it affects data availability on storage systems.
Regarding claim 16, Baptist/Dhuse teach the system of claim 15, wherein the selection rule prohibits the allocating the storage space where the allocating the storage space results in two real storage sites of one real region being comprised in two mapped regions comprised in the first mapped redundant array of independent regions [when DS units are deployed in a DSN memory with at least an IDA width number of DS units at a time, then maximum failure independence and accordingly, maximum reliability and availability are achieved (c13 L30 – c14 L5); and wherein the utilization of different sites may provide improved system reliability where data objects can be recreated from slices retrieved from available sites when at least one site is unavailable (¶0043-44 on Baptist)].
To further clarify the rejection; while both Baptist and Dhuse are silent regarding prohibiting allocation of real storage from the same real region; both Baptist and Dhuse disclose that maximum dispersion is desirable because it achieves maximum reliability and availability [c13 L30 – c14 L5 on Dhuse, ¶0043-44 on Baptist].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to limit (or even prohibit) the amount of DS unit intersection when allocating storage. The combination would have be obvious because a person of ordinary skill in the art would understand that maximum dispersion (i.e. by limiting, or prohibiting, the amount of DS unit intersection when allocating storage) achieves maximum reliability and availability.
Regarding claim 18, Baptist explicitly teach all the claim limitations except for the method of claim 15, wherein the deploying the first mapped redundant array of independent regions comprises deploying the first mapped redundant array of independent regions further comprising at least one additional region selected from a group of regions comprising a third real region and a second mapped region.
 wherein the deploying the first mapped redundant array of independent regions comprises deploying the first mapped redundant array of independent regions further comprising at least one additional region selected from a group of regions comprising a third real region and a second mapped region [The DSN module 22 includes a plurality of DS unit pools 400-1 ... 400-N. Each DS unit pool includes one or more sites 402-1 ... 402-N. Each site includes one or more DS units 404-1-1 ... 404-1-N. Each DS unit may be associated with at least one pillar of N pillars associated with an information dispersal algorithm (IDA) (406-1 ... 406-N), where a data segment is dispersed storage error encoded using the IDA to produce one or more sets of encoded data slices, and where each set includes N encoded data slices and like encoded data slices ( e.g., slice 3 's) of two or more sets of encoded data slices are included in a common pillar ( e.g., pillar 406-3). Each site may not include every pillar and a given pillar may be implemented at more than one site…c11 L20-55].
Particularly Dhuse discloses that more than one pillar may (i.e. two, three, etc.) may be allocated to store data. Wherein each pillar may be implemented across multiple sites [FIG. 10C]. Therefore, Dhuse teaches a combination of two or more pillars wherein each pillar comprises multiple sites.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to allocate multiple pillars for storing data as disclosed in Dhuse. The combination would have be obvious because a person of ordinary skill in the art would understand that having increase redundancy by adding more pillar increases the system reliability and the data availability.
20, Baptist explicitly teach all the claim limitations except for the machine-readable storage medium of claim 18, wherein the designated first mapped redundant array of independent regions further comprises a third real region or further comprises a second mapped region, and wherein the second mapped region comprises a third storage site of a fourth real region and a fourth storage site of a fifth real region of the of a real storage system.
Dhuse, when addressing issues of dispersed storage units, teach wherein the designated first mapped redundant array of independent regions further comprises a third real region or further comprises a second mapped region, and wherein the second mapped region comprises a third storage site of a fourth real region and a fourth storage site of a fifth real region of the of a real storage system [The DSN module 22 includes a plurality of DS unit pools 400-1 ... 400-N. Each DS unit pool includes one or more sites 402-1 ... 402-N. Each site includes one or more DS units 404-1-1 ... 404-1-N. Each DS unit may be associated with at least one pillar of N pillars associated with an information dispersal algorithm (IDA) (406-1 ... 406-N), where a data segment is dispersed storage error encoded using the IDA to produce one or more sets of encoded data slices, and where each set includes N encoded data slices and like encoded data slices ( e.g., slice 3 's) of two or more sets of encoded data slices are included in a common pillar ( e.g., pillar 406-3). Each site may not include every pillar and a given pillar may be implemented at more than one site…c11 L20-55].
Particularly Dhuse discloses that more than one pillar may (i.e. two, three, etc.) may be allocated to store data. Wherein each pillar may be implemented across multiple sites [FIG. 10C]. Therefore, Dhuse teaches a combination of two or more pillars wherein wherein the designated first mapped redundant array of independent regions further comprises a third real region or further comprises a second mapped region, and wherein the second mapped region comprises a third storage site of a fourth real region and a fourth storage site of a fifth real region of the of a real storage system).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to allocate multiple pillars for storing data as disclosed in Dhuse. The combination would have be obvious because a person of ordinary skill in the art would understand that having increase redundancy by adding more pillar increases the system reliability and the data availability. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baptist in view of Dhuse; and further in view of Ober (US 20180074753) .
Regarding claim 14, Baptist explicitly teach all the claim limitations except for the system of claim 12, wherein the selection criterion is selected from a group of criteria comprising a first geographic location, a first geographic proximity to another storage site, and a second geographic proximity to a second geographic location.
Ober, when addressing issues related to dispersed storage systems, teaches wherein the selection criterion is selected from a group of criteria comprising a first geographic location, a first geographic proximity to another storage site, and a second geographic proximity to a second geographic location [the computing device selects storage units in relatively closer proximity to the home location as compared to a current location of the requestor; abstract].
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	 
/Ramon A. Mercado/Primary Examiner, Art Unit 2132